                                                                       Case 3:15-cv-00390-RCJ-VPC Document 96 Filed 05/14/20 Page 1 of 2




                                                             1   DARREN BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Plaintiff Wells Fargo Bank,
                                                                 N.A., as Indenture Trustee for the Registered
                                                             8   Holdings     of    IMH      Assets     Corp.,
                                                                 Collateralized Asset-Backed Bonds, Series
                                                             9   2004-11
                                                            10
                                                                                                 UNITED STATES DISTRICT COURT
                                                            11
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 WELLS   FARGO    BANK,     N.A.,  AS                   Case No. 3:15-cv-00390-RCJ-VPC
                      LAS VEGAS, NEVADA 89134




                                                            13   INDENTURE   TRUSTEE       FOR    THE
AKERMAN LLP




                                                                 REGISTERED HOLDERS OF IMH ASSETS
                                                            14   CORP.,   COLLATERALIZED       ASSET-                   MOTION TO REMOVE ATTORNEY
                                                                                                                        FROM ELECTRONIC SERVICE LIST
                                                            15   BACKED BONDS, SERIES 2004-11,

                                                            16                                    Plaintiff,

                                                            17   vs.

                                                            18   THE    SKY    VISTA       HOMEOWNERS
                                                                 ASSOCIATION; TBD, LLC; TBR I, LLC; DOE
                                                            19   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            20
                                                                                               Defendants,
                                                            21

                                                            22   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            23                PLEASE TAKE NOTICE that Brett Coombs Esq., is no longer associated with the law firm
                                                            24   of Akerman LLP and requests that Mr. Coombs be removed from the service list.
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                                    1
                                                                 53048361;1
                                                                      Case 3:15-cv-00390-RCJ-VPC Document 96 Filed 05/14/20 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Wells Fargo Bank, N.A., as Indenture

                                                             2   Trustee for the Registered Holdings of IMH Assets Corp., Collateralized Asset-Backed Bonds,

                                                             3   Series 2004-11.        All items, including, but not limited to, pleadings, papers, correspondence,

                                                             4   documents and future notices in this action should continue to be directed to Darren Brenner Esq.

                                                             5   and Jamie K. Combs, Esq.

                                                             6                DATED this 8th day of May, 2020

                                                             7

                                                             8                                                  AKERMAN LLP
                                                             9                                                  /s/ Jamie K. Combs
                                                                                                                DARREN BRENNER, ESQ.
                                                            10                                                  Nevada Bar No. 8386
                                                                                                                JAMIE K. COMBS, ESQ.
                                                            11                                                  Nevada Bar No. 13088
                                                                                                                1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                  Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            13                                                  Attorneys for Plaintiff
AKERMAN LLP




                                                            14
                                                                                                          COURT APPROVAL
                                                            15
                                                                              IT IS SO ORDERED.
                                                            16
                                                                              Date:______________
                                                            17
                                                                                    May 14, 2020.
                                                                                                                         ___________________________________
                                                            18
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                            19                                                           Case No. 3:15-cv-00390-RCJ

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                     2
                                                                 53048361;1
